—• Appeal from the judgment of the Supreme Court, New York County (Dickens, J.), rendered April 7 1981, convicting the defendant after a jury trial of kidnapping in the second degree, unlawful imprisonment in the first degree and criminal possession of a weapon in the fourth degree and sentencing him accordingly, held in abeyance and matter remanded for a hearing to settle the transcript in accordance with this memorandum. At trial, the defendant raised the defense that he was not criminally responsible for his conduct as a result of mental disease or defect (Penal Law, § 30.05). As mandated by CPL 300.10 (subd 3), the trial court was required to give the following instruction: “ ‘A jury during its deliberations must never consider or speculate concerning matters relating to the consequences of its verdict. However, because of the lack of common knowledge regarding the consequences of a verdict of not responsible by reason of mental disease or defect, I charge you that if this verdict is rendered by you there will be hearings as to *477the defendant’s present mental condition and, where appropriate, involuntary commitment proceedings.’ ” However, the portion of the record covering this mandated instruction does not follow the statutory language verbatim. Instead, the trial court gave the following instruction; the aberrations from the strict language of the statute have been bracketed for emphasis: “A [juror] during the deliberations must never consider or speculate concerning matters relating to the consequences of its verdict. However because of the lack of common knowledge regarding the [conditions] of a verdict of not responsible by reason of mental disease or defect I charge you that if this verdict is rendered by you there will be [no] hearings as to the defendant’s present mental condition and [the] appropriate involuntary commitment proceedings.” These brief comments may be made upon the four instances of diversion from the statutory language. The substitution of the word “juror” for “jury” is not significant because the over-all meaning of the instruction is not changed. The substitution of the word “conditions” for “consequences” does substantially alter the meaning of that part of the instruction. Likewise, the insertion of the word “no” totally changes the thrust of the entire instruction. The insertion of the word “the” and the omission of the word “where” add further confusion to an already distorted charge. As one of the points in his brief, defendant stresses that the word “no” has been erroneously included in the instruction. Inexplicably, the defendant does not raise another obvious error on that same page in the transcript. In summarizing the testimony of the prosecution’s psychiatrist, Dr. Herman, the court states: “If on the other hand you accept the opinion of Dr. Herman that the defendant didn’t know the nature and consequences of his act or that such acts were wrong beyond a reasonable doubt you would then move to consider the alleged crimes of kidnapping, possession of a weapon and unlawful imprisonment in the first degree.” In the above excerpt, the trial court seemingly uses the word “didn’t” instead of the word “did”. As a result of this apparent misuse of language, the jury is directed to consider the defendant’s guilt on the charged crimes even if they found him not responsible by reason of insanity. The difficulty in the present appeal arises from the fact that trial counsel for the defendant did not object or except to these very glaring errors. Of course, these are errors that we may consider under our “interest of justice” jurisdiction (GPL 470.15, subd 6). The prosecution maintains that the trial court gave a correct instruction under GPL 300.10 (subd 3). It further contends that the record contains stenographical error on that part of the charge. Since the defendant never refers in his brief to the patent error in the court’s synopsis of Dr. Herman’s testimony, the prosecution’s brief is silent upon this point. The present transcript has been certified by a court reporter. It has never been settled by the trial court (GPL 460.70). Since the accuracy of the transcript has been placed in question, the appeal must be held in abeyance and the matter must be remanded for a hearing to settle the record (People v Carney, 73 AD2d 9). Although the Justice who presided at trial is now retired, he may and should settle the transcript in this case (Judiciary Law, 8 7-a; People v Carney, supra). Concur — Murphy, P. J., Ross and Asch, JJ.